Citation Nr: 0619961	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-33 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an April 1973 Regional Office (RO) rating decision, 
that denied service connection for schizophrenia, should be 
revised or reversed on the basis of clear and unmistakable 
error (CUE).


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1971.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a November 2003 decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

The RO's April 1973 decision was not based on CUE as it 
represented a reasonable application of the known facts to 
the law then in existence; service connection for 
schizophrenia was denied as such disease had neither been 
shown as having been incurred in or aggravated by service or 
manifested to a compensable degree within one year from 
separation from service.


CONCLUSION OF LAW

The RO's April 1973 RO rating decision, that denied service 
connection for schizophrenia, was not the product of CUE.  
38 U.S.C.A. § 5109A (West 2002); 38 U.S.C. §301, 312, 313 
(West 1970); 38 C.F.R. §§ 3.307, 3.303, 3.309(a) (1972).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO committed CUE in its April 
1973 rating decision by denying his claim of entitlement to 
service connection for schizophrenia.  He served on active 
duty from February 1968 to January 1971.  On October 10, 
1972, he filed his original claim of entitlement to service 
connection for a disability (VA Form 21-526) he claimed as 
"SCHIZOPHRENIA (NO TREATMENT IN SERVICE)."  He listed his 
sole provider of treatment as New Jersey State Hospital from 
October 1971 to January 1972, and from July 1972 to October 
1972.

The veteran's service medical records were negative for 
complaint, treatment, manifestation or diagnosis of an 
acquired psychiatric disorder.  His separation examination, 
dated January 1971, included his denials of a history of 
"FREQUENT TROUBLE SLEEPING," "DEPRESSION OR EXCESSIVE 
WORRY," "LOSS OF MEMORY OR AMNESIA," "NERVOUS TROUBLE OF 
ANY SORT," and "ANY DRUG OR NARCOTIC HABIT."  His 
psychiatric status was clinically described as "NORMAL."

The available post-service clinic records consist of 
discharge summaries from Greystone Park Psychiatric Hospital 
dated February 23, 1972 and October 6, 1972 as well as a 
December 27, 1972 special report from the Lyons, New Jersey 
VA Hospital (VAH).  The veteran's representative has cited 
and quoted evidence claimed to be of record at the time of 
the April 1973 RO rating decision.  For purposes of clarity, 
the Board will cite these three examination reports in their 
entirety.  

The February 23, 1972 report from Greystone Park Psychiatric 
Hospital reads as follows:  

February 23, 1972.  DISCHARGE SUMMARY:  This 20 
year old married white male was regularly 
committed to this hospital for the first time 
from Preakness Hospital on November 4, 1971 with 
complaint of acting strangely for the past three 
weeks, arrested for illegal possession of a 
shotgun and fights with wife.  Patient has 
history of being a long term user of LSD and 
other hallucinogenic drugs.  Upon his admission 
here patient was quiet, cooperative, delusional 
and expressed paranoid ideations.  When seen for 
initial mental status examination he was tense, 
confused and depressed as shown by his mood and 
behavior.  His speech was coherent, but illogical 
and confused.  Affect was passive-dependent type 
with underlying hostility.  He showed strong 
dependency needs associated with the overpowering 
influence of paranoid delusions.  He manifested 
strong guilt symptoms, development of a paranoid 
process, distortion of reality, poor ego control, 
regression, and withdrawal into an irrational 
fantasy world.  His insight and judgment were 
defective.  Pyschodiagnostic Evaluation placed 
patient in the lower range of the Normal 
intelligence category.  He presented a rather 
classical picture of paranoid schizophrenia with 
deep feelings of personal inferiority stemming 
from sexual conflicts and doubts about his 
masculine adequacy.  Initial physical examination 
showed no abnormalities.  Routine laboratory 
tests which included blood chemistry, CBC and 
VDRL were within normal limits.  Chest x-ray was 
negative for pulmonary or pleural pathology.  
Shortly after admission we received detainers on 
patient from the Clifton Municipal Court asking 
to be advised when patient is released.  On 
November 24, 1971 patient was reported to have 
escaped from the hospital and went home.  He was 
picked up by the police, transported to Preakness 
Hospital and returned to Greystone on November 
26, 1971.  Patient continued to make a poor 
adjustment on the ward making numerous attempts 
to escape from the hospital.  He received 
supportive therapy in the form of psychotropic 
medication and organized activities.  On January 
16, 1972 patient was reported missing from the 
ward.  It was learned that patient was home with 
his mother, he was apprehended and placed in the 
Paterson Jail.  On January 19, 1972 Greystone 
Park Police picked up patient from Paterson 
Police Headquarters and returned to the hospital; 
however, approximately fifteen minutes after 
patient's return to the hospital he was again 
reported to be missing from the ward.  He was 
carried on teletype.  On February 3, 1972, 
Clifton Municipal Court advised that patient had 
appeared at court yesterday and he was released 
on his own recognizance.  On February 22, 1972 
patient's case was presented before the Medical 
Staff and it was decided to discharge him from 
Escape Status as improved with the diagnoses of 
Drug Dependence, Hallucinogens (LSD) and Drug 
Dependence, Cannabis Sativa (Hashish, Marijuana).

The October 6, 1972 report from Greystone Park Psychiatric 
Hospital reads as follows:

October 6, 1972.  DISCHARGE SUMMARY:  This 21 
year old white male patient was regularly 
committed to the hospital on July 18, 1972 from 
Preakness Hospital.  According to the commitment 
papers, patient was fired from two jobs, fights, 
argues and threatened his mother and brother-in-
law with a shotgun.  Wife refuses to live with 
him because she is afraid of him.  There is a 
history of previous hospitalization and he was 
last discharged on February 22, 1972.  At time of 
mental examination his mood was angry, confused, 
tense and showed deep seated hostility.  
Attention span and concentration were fairly 
easily gained.  He manifested paranoid ideation 
and was in poor contact with reality.  He 
admitted smoking grass.  Insight and judgment 
lacking.  Physical examination revealed no 
remarkable findings.  Laboratory reports 
including examination of blood and blood 
chemistry, urinalysis on admission were within 
normal limits.  On 09-15-72 blood chemistry 
revealed: Sodium - 140.0 meq/1, Potassium 4.2 
meq/1, Lithium 1.10 meq/1.  Patient injured his 
head when he attempted to elope and skull x-ray 
showed a possible linear fracture for the right 
parietal area.  He was transferred to the Clinic 
Building on 8-10-72 because of a manic phase.  
Arrangements were made for him to be transferred 
to the Veterans Hospital, Lyons, New Jersey and 
he was transferred there on 10-6-72 and 
discharged from our records as IMPROVED.  
DIAGNOSES: 1.  DRUG DEPENDENCE, MARIHUANA 
(304.50) 2. ACUTE SCHIZOPHRENIC EPISODE (295.40)  
Medication consisted of Lithane Carbonate 600 mg. 
b.i.d.

The December 27, 1972 special report from the Lyons VAH reads 
as follows:

This separated, disturbed veteran has been a 
problem in management because of his history of 
elopements from Greystone Park State Hospital.  
He sustained a fractured skull at one point when 
he eloped going out of the third story window and 
jumping to a truck outside of the building.  He 
has been somewhat more cooperative, eloped from 
us only after he had been privileged; at which 
time he went to try and see his children.  He has 
not really accepted that at this point there is 
no place for him to go.  He is very much like the 
"sad sack" wherein he views the whole world 
doing him wrong.  His mood at this time is very 
labile.  He goes into discussing suicide if he 
can't get out of here and then when the realistic 
problems of his separated wife who is trying to 
get a divorce, his mother who cannot have him in 
her home because she will be evicted if he comes 
there since he has caused so much trouble, is 
more cooperative at this point than he has been 
when he first came here, is again working for a 
privilege card which he hopes to get soon if 
there are no problems.

His diagnosis is Schizophrenia, Paranoid Type.

Patient's handling of money is not able to be 
determined at this time.  Since he is given to 
impulsive acts, I would say that he would be very 
irresponsible with a large quantity of money, but 
I think small amounts would be no problem for 
him.  Hopefully, we should be able to work with 
him toward a job situation after he is privileged 
and shows us whether he is going to remain here 
or not.  He came to us as a committed patient 
from Greystone Park State Hospital.

In the April 1973 decision, the RO cited all the evidence 
reported above noting that the veteran indicated on his 
original application (VA Form 526) that he was never treated 
for any nervous condition in service, and that service 
medical records showed no evidence of any mental derangement.  
The RO also concluded that the evidence established a 
diagnosis of drug dependence within the one year presumptive 
period, and that acute schizophrenia was first diagnosed in 
October 1972.  The veteran was provided notice of this 
decision on April 23, 1973, but he did not initiate an 
appeal.  That decision is final.  38 U.S.C. § 4005(c) (1970); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

The law provides that a decision by the RO is subject to 
revision or reversal on the grounds of CUE.  38 U.S.C.A. § 
5109A (West 2002).  A valid claim for CUE in a final RO 
rating decision requires that the claimant articulate with 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error . . . that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 
(1995); Fugo v. Brown, 6 Vet. App. 40, 44 (1993); review en 
banc denied, 6 Vet. App. 162 (1994).  A mere broad allegation 
of a failure to follow the regulations, or the failure to 
give due process, or any other general unspecific error is 
insufficient to allege a CUE claim.  Mindenhall v. Brown, 7 
Vet. App. 271, 275, citing Fugo v. Brown, 6 Vet. App. at 44 
(1993).  Additionally, a claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Id. 

Generally, the Court has resorted to a judicially created 
three-prong test to determine whether CUE exists in a prior 
determination: (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied" (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), (2) the error 
must be "undebatable" and the sort of error "which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made," and (3) a finding of CUE must be based 
on the record and the law that existed at the time of the 
prior decision.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).

RO decisions that predated the passage of the Veterans' 
Benefits Amendments of 1989, Pub. L. No. 101-237, 103 Stat. 
2062 (1988) were not required to set forth the factual bases 
for its decisions.  Pierce v. Principi, 240 F.3d 1348, 1355-
56 (Fed. Cir. 2001).  Therefore, an RO failure to 
specifically refer to evidence of record or recite the 
standard of review in a pre-1990 decision cannot constitute 
CUE.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Each CUE 
allegation is a separate claim for VA adjudication purposes.  
Andre v. Principi, 301 F.3d 1354, 1361-62 (Fed. Cir. 2002).  

The veteran, in his CUE petition, asserts that the RO 
committed CUE in its April 1973 decision on the following 
bases: 

   (1) that the RO did not apply the principles of 38 
C.F.R. § 3.303(d) by relating the diagnosis of 
schizophrenia rendered in 1972 back to the symptomatology 
demonstrated within the presumptive period;
   (2) that the RO did not consider a November 8, 1971 
opinion from a VA physician report that purportedly stated 
as follows:

"...He shows strong dependency needs with 
overpowering influence of his paranoid 
delusions.  He manifests strong guilt 
symptoms, development of a paranoid process, 
distortion of reality, poor ego control, 
regression, and withdrawal into an irrational 
fantasy world.  As a result he escapes into 
the use of drugs (emphasis added).  It would 
appear that his weak self image make him quite 
vulnerable to threats and criticism and he 
uses drugs as a defense maintaining the 
personality integration in his own acceptable 
state.  Sensorium is grossly intact.  Insight 
and judgment are defective";

   (3) that the RO did not consider the veteran's denial of 
re-enlistment due to being unfit for further military 
service in its consideration;
   (4) that the RO did not apply the provisions of 38 
C.F.R. §§ 4.129 and 4.130 by considering the veteran's 
employment history during the presumptive period; and 
   (5) that the RO did not apply the benefit of the doubt 
rule and substituted its own unsubstantiated medical 
opinion in place of a valid medical opinion.

The law extant in April 1973 provided for basic entitlement 
to service connection for personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, but denied compensation if the disability was the 
result of the veteran's own willful misconduct.  38 U.S.C. 
§ 310 (West 1970).  A psychosis was subject to presumptive 
service connection if manifest to a degree of 10 per centum 
or more within one year from the date of separation from 
service.  38 U.S.C. § 312(a)(1) (West 1970); 38 C.F.R. 
§ 3.307(a)(3), 3.309(a) (1972).  However, the presumption was 
rebuttable where there was affirmative evidence to the 
contrary, or evidence to established that an intercurrent 
injury or disease which was a recognized cause of any of the 
diseases within the purview of section 312, had been suffered 
between the date of separation from service and the onset of 
any such diseases, or the disability was due to the veteran's 
own willful misconduct.  38 U.S.C. § 313 (West 1970).

The implementing regulations specified that, in determining 
presumptive service connection, the medical evidence should 
set forth the physical findings and symptomatology elicited 
by examination within the applicable period.  Id.  The lay 
evidence should describe the material and relevant facts as 
to the veteran's disability observed within such period, not 
merely conclusions based upon opinion.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, established that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1972).  Presumptive periods 
were not intended to limit service connection to diseases so 
diagnosed when the evidence warranted direct service 
connection.  Id.  The presumptive provisions were intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  Id.

The CUE claims (2) and (3) listed above refer to evidence not 
of record at the time of the April 1973 RO decision.  The 
veteran did not allege psychiatric symptoms in service nor 
make an issue of the reason for his discharge.  His personnel 
records were first made an issue many years after service 
when the veteran submitted them to the record.  The 
"November 8, 1971" excerpt quoted by the veteran's counsel 
was not of record at the time of the RO's decision as 
demonstrated by the Board's citing in full the contents of 
the examination reports before the RO in April 1973.  The 
term "evidence" as used in 38 U.S.C. § 5109A is limited to 
evidence that was of record at the time of the challenged RO 
decision was made.  Pierce v. Principi, 240 F.3d 1348, 1355-
56 (Fed. Cir. 2001).  The arguments that the RO failed to 
consider in-service behavioral problems or that the veteran's 
drug usage was a means to mask his schizophrenia symptoms are 
not based on evidence before the RO in April 1973, and cannot 
provide a basis for a finding of CUE in the RO's April 1973 
decision.

The CUE claims (1), (4) and (5) represent a disagreement as 
to how the facts were weighed or evaluated by the RO in April 
1973.  The RO's failure to specifically recite evidence of 
record or a particular regulation in effect in 1973 cannot 
constitute CUE.  Eddy, 9 Vet. App. 52 (1996).  There was no 
lay or medical evidence of record suggesting the 
manifestation of psychiatric symptoms in service.  The 
medical evidence following examination within the one year 
presumptive period did not find that the veteran manifested a 
psychosis, to include schizophrenia.  A February 1972 
discharge summary from Greystone Park Psychiatric Hospital 
noted the presence of paranoid delusions and withdrawal into 
a fantasy world and demonstrating "a rather classical 
picture of paranoid schizophrenia."  However, the veteran 
was also noted to be a "long term user of LSD and other 
hallucinogenic drugs."  The final diagnoses at the time of 
that discharge, upon review of the clinical presentation and 
period of hospitalization observation, was drug dependence 
due to hallucinogens and cannabis sativa.  Schizophrenia was 
not diagnosed. 

The gist of the argument on appeal is that that the October 
1972 diagnosis of acute schizophrenia and December 1972 VAH 
diagnosis of paranoid type schizophrenia were not viewed in 
the context of all the evidence of record.  It is alleged 
that the December 1972 examination report, by referring to 
the veteran's history of elopements in 1971, constitutes 
medical opinion that paranoid schizophrenia had its onset in 
1971.  Furthermore, it is argued that the diagnosis of 
schizophrenia was based upon the same symptomatology, such as 
suicidal ideation, labile mood, and feelings of sadness, that 
were manifested during the presumptive period.  

The RO's error of fact or law must be "undebatable."  
Russell, 3 Vet. App. at 313-14.  The Board has cited the 
examination reports before the RO in full, and fails to find 
any competent opinion contained therein suggesting that 
paranoid schizophrenia first manifested prior to January 
1972.  The veteran's representative has overstated and 
weighed the evidence.  The RO did not have to conclude on 
this evidence before it that schizophrenia manifested to 
compensable degree within one year from the veteran's 
separation from service.  The factual basis of record, 
including the physical findings and symptomatology elicited 
by examination and observed within the presumptive period, 
indicated a diagnosis of drug dependence due to hallucinogens 
and cannabis sativa.  38 C.F.R. § 3.307(b) (1972).  A later 
diagnosis of schizophrenia based on similar symptomatology, 
in and of itself, does not establish the onset of 
schizophrenia within the applicable presumptive period, 
especially with a prior history of hallucinogen use and an 
intercurrent head injury where he fractured his skull.  An 
hallucinogen is defined as an agent that causes 
hallucinations which, in turn, is defined "a sense 
perception without a source in the external world; a 
perception of an external stimulus object in the absence of 
such an object."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 
p. 729 (27th Ed. 1988).  The RO had competent evidence of 
record supporting its decision that the symptoms manifested 
within the presumptive period were attributable to a 
diagnosis of drug dependence due to hallucinogens and 
cannabis sativa.  The veteran's employment history, and 
analysis of the degree of disability under 38 C.F.R. § 4.130, 
is only relevant where there is a finding that a psychosis 
manifested within the presumptive period.  These CUE claims, 
therefore, must fail as they merely constitute disagreement 
with how the RO weighed the facts in its April 1973 decision.

Any possible assertions that the RO failed to obtain complete 
clinic records and the veteran's service personnel records 
cannot constitute the basis for a CUE claim.  Cook v. 
Principi, F.3d (Fed Cir. Dec. 20, 2002), overruling Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).

As this claim is limited to a retroactive review of the 
evidence of record in 1973 and is decided as a matter of law, 
the Board finds that the duty to notify and assist provisions 
of the Veterans Claims Assistance Act of 2000 are 
inapplicable.  Morris v. Principi, 239 F.3d 1292, 1295 (Fed. 
Cir. 2001); VAOPGCPREC 5-2004 (June 23, 2004).  As such, the 
Board finds that no prejudice accrues to the veteran in 
proceeding to the merits of his claim at this time.   See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must 
consider whether a claimant will be prejudiced by addressing 
a question that has not been addressed by the RO).



ORDER

The RO's April 1973 rating decision, which denied service 
connection for schizophrenia, was not clearly and 
unmistakably erroneous.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


